PER CURIAM.
We Affirm the revocation of the defendant’s community control and the sentence imposed. See Dennis v. State, 706 So.2d 951 (Fla. 3d DCA 1998); Van Wagner v. State, 677 So.2d 314 (Fla. 1st DCA 1996). However, we remand for entry of a written order specifically setting forth the actions of the defendant that violated his community control. Bryant v. State, 686 So.2d 784 (Fla. 3d DCA 1997); Mitchell v. State, 681 So.2d 891 (Fla. 4th DCA 1996); Barta v. State, 678 So.2d 923 (Fla. 5th DCA 1996).
Affirmed, but remanded.